     Case: 4:20-cv-00999-JAR Doc. #: 43 Filed: 05/24/21 Page: 1 of 4 PageID #: 771


                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

         BROADWAY FORD TRUCK                     )
         SALES, INC.,                            )
                                                 )
                    Plaintiff,                   )
                                                 )
               v.                                )          Case No. 4:20-CV-00999-JAR
                                                 )
         DEPOSITORS INS. CO.,                    )
                                                 )
                    Defendant.                   )

                                   MEMORANDUM AND ORDER

         This matter is before the Court on Plaintiff Broadway Ford Truck Sales, Inc.’s (“Broadway

Ford”) Motion for Extension of Time to Respond to Defendant Depositors Insurance Company’s

(“Depositors”) Motion for Partial Summary Judgment. (Doc. 32). The motion is fully briefed and

ready for disposition. For the reasons discussed below, the motion will be denied.


I.       BACKGROUND

         Depositors issued Broadway Ford a commercial property insurance policy (the “Policy”)

effective August 1, 2017. (Doc. 28 at ¶ 1). Soon after the Policy became effective, Broadway Ford

sustained physical losses due to a fire. (Id. at ¶ 2). Broadway Ford made a claim under the Policy,

and the parties executed a partial settlement agreement (“Settlement Agreement”) on March 29,

2019. (Id. at ¶¶ 3-4; Doc. 31-1). The Settlement Agreement is only partial because it specifically

carves out Broadway Ford’s “claims for Business Income and Extra Expense which are not

included or made a part of this Agreement and remain open.” (Doc. 31-1 at § 2).

         On July 30, 2020, Broadway Ford filed a two-count complaint against Depositors. (Doc.

1). In Count One, Broadway Ford alleges that Depositors breached the Policy by unduly delaying

the valuation of the damaged property, resulting in Broadway Ford incurring additional lost
  Case: 4:20-cv-00999-JAR Doc. #: 43 Filed: 05/24/21 Page: 2 of 4 PageID #: 772


business income and extra expenses. (Id. at ¶¶ 16-23). In Count Two, Broadway Ford seeks

damages for vexatious refusal pursuant to Mo. Rev. Stat. § 375.296. (Id. at ¶¶ 24-31).

        Though discovery has not been completed, Depositors moved for summary judgment as to

Count II on the grounds that the Settlement Agreement bars the vexatious refusal claim. (Doc. 26).

On May 11, 2021, in response to Depositors’ motion for partial summary judgment, Broadway

Ford filed the instant motion for extension of time to respond pursuant to Fed. R. Civ. P. 56(d).

(Doc. 32). Broadway Ford claims that discovery is necessary to determine the parties’ intentions

regarding the Settlement Agreement. There is also a pending motion to compel before this Court

in which Broadway Ford seeks production of Depositors’ entire insurance claim file concerning

this case. (Doc. 19).


II.     LEGAL STANDARD

        Generally, summary judgment is proper “only after the nonmovant has had adequate time

for discovery.” Iverson v. Johnson Gas Appliance Co., 172 F.3d 524, 530 (8th Cir. 1999) (internal

quotation omitted). Per Fed. R. Civ. P. 56(d), a court may defer or deny a motion for summary

judgment if “a nonmovant shows by affidavit or declaration that, for specified reasons, it cannot

present facts essential to justify its opposition.” The party seeking further discovery pursuant to

Rule 56(d) must demonstrate that (1) they have set forth in affidavit form the specific facts that

they hope to elicit from further discovery, (2) the facts sought exist, and (3) these sought-after facts

are essential to resist the summary judgment motion. Toben v. Bridgestone Retail Operations, LLC,

751 F.3d 888, 895 (8th Cir. 2014) (citation omitted).


III.    ANALYSIS

        Depositors’ partial motion for summary judgment strictly argues that the Settlement

Agreement unambiguously bars Broadway Ford’s vexatious refusal claim. The parties have
 Case: 4:20-cv-00999-JAR Doc. #: 43 Filed: 05/24/21 Page: 3 of 4 PageID #: 773


effectively identified three potential results from this Court’s review of the Settlement Agreement.

First, as Depositors suggests, this Court could determine that the Settlement Agreement

unambiguously bars Broadway Ford’s vexatious refusal claim and summary judgment is

warranted. (Doc. 27 at 8-12). Second, as Broadway Ford proposes, this Court could hold that the

Settlement Agreement unambiguously carves out the vexatious refusal claim, which would result

in this Court denying Depositors’ motion for partial summary judgment. (Doc. 34 at 5-9). Finally,

the Court could find as a matter of law that the Settlement Agreement is ambiguous and parol

evidence is necessary to ascertain the parties’ intentions, which would also result in denial of the

partial summary judgment motion. (Id. at 9; Doc. 42 at 1-3). A contract is ambiguous “only if its

terms are susceptible to more than one meaning so that reasonable [persons] may fairly and

honestly differ in their construction of the terms.” Eisenberg v. Redd, 38 S.W.3d 409, 411 (Mo.

banc 2001) (citation omitted). The existence of ambiguity is a question of law. See Whelan Sec.

Co. v. Kennebrew, 379 S.W.3d 835, 846 (Mo. banc 2012)

       Discovery regarding Depositors’ intentions in entering the Settlement Agreement is

unnecessary for Broadway Ford to respond to the motion for partial summary judgment. As

Depositors notes, the motion for partial summary judgment is “premised on [Depositors’] claim

that the Settlement Agreement is unambiguous.” (Doc. 38 at 5). In its reply, Broadway Ford

repeatedly and accurately contends that “there is a possibility the [C]ourt may find the [ ]

Settlement Agreement to be ambiguous.” (Doc. 42 at 2). This is true, but any such ambiguity “must

appear from the four corners of the [Settlement Agreement] – extrinsic evidence cannot be used to

create an ambiguity.” Schoedinger v. Beck, 557 S.W.3d 531, 536 (Mo. Ct. App. 2019). If this Court

determines the Settlement Agreement is unambiguous, parol evidence regarding the parties’

intentions is irrelevant. Alternatively, if this Court determines that the Settlement Agreement is
 Case: 4:20-cv-00999-JAR Doc. #: 43 Filed: 05/24/21 Page: 4 of 4 PageID #: 774


ambiguous, it will deny the motion for partial summary judgment because parol evidence will be

necessary to ascertain the parties’ intentions.

       This Court recognizes that because the “purpose of Rule 56(d) is to provide an additional

safeguard against an improvident or premature grant of summary judgment,” courts should apply

the rule “with a spirit of liberality.” Rummel v. Massachusetts Mut. Life Ins. Co., No. 4:13-CV-

1743 RWS, 2014 WL 1116741, at *1 (E.D. Mo. Mar. 20, 2014) (quoting U.S. ex rel. Bernard v.

Casino Magic Corp., 293 F.3d 419, 426 (8th Cir. 2002)). But Broadway Ford has failed to

demonstrate how the “sought-after facts are essential to resist the summary judgment motion.”

Toben, 751 F.3d at 895 (citation omitted). Everything essential to disposition of the pending

motion for partial summary judgment exists within the four corners of the Settlement Agreement.

Depositors’ motion presents a purely legal question – whether the Settlement Agreement

unambiguously bars the vexatious refusal claim – which can be answered independent of any facts

Broadway Ford seeks through the further discovery identified in its affidavit.


       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Broadway Ford Truck Sales, Inc.’s Motion for

Extension of Time to Respond to Defendant Depositors Insurance Company’s Motion for Partial

Summary Judgment (Doc. 32) is DENIED.

       IT IS FURTHER ORDERED that Broadway Ford shall respond to Depositors’ Motion

for Partial Summary Judgment within fourteen (14) days of this Memorandum and Order.


       Dated this 24th day of May, 2021.


                                                  ________________________________
                                                  JOHN A. ROSS
                                                  UNITED STATES DISTRICT JUDGE
